Citation Nr: 0014848	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-18 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to March 11, 1997, for 
the award of special monthly compensation benefits based on 
the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from November 1981 to March 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Honolulu, Hawaii.  The veteran canceled his requested for an 
electronic hearing before a member of the Board.  See 
38 C.F.R. §§ 20.700(e), 20.702(e), 20.704(e) (1999).


REMAND

Special monthly compensation is payable where a veteran has 
service-connected disability which renders him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1999); 
38 C.F.R. §3.350(b) (1999).  In determining the need for 
regular aid and attendance, consideration will be given to 
the inability of the veteran to dress or undress himself, or 
to keep himself clean; frequent need of adjustment of any 
prosthetic which by reason of the disability cannot be done 
without aid; inability of the veteran to feed himself; 
inability to attend to the wants of nature; or incapacity to 
protect himself from the hazards or dangers of his daily 
environment.  38 C.F.R. § 3.352(a) (1999).

The pertinent history is set out herein below:

In March 1989, upon service discharge, the RO received the 
veteran's application for VA compensation benefits for 
identified disabilities to include depression.  In a rating 
decision dated in January 1990, the RO established service 
connection for major depression, evaluated as 30 percent 
disabling; and for a perforated left eardrum, tinea 
versicolor and hypertension, each evaluated as zero percent 
disabling.  Such grants were effective March 4, 1989, the day 
following the veteran's discharge from military service.  The 
veteran expressed disagreement with the RO's denial of 
service connection for disabilities other than those cited 
above, and with respect to the percentage evaluation assigned 
to his depression.  He did not identify any need for aid and 
attendance due to his service-connected disabilities.

A report of private psychologic evaluation dated in 
January 1990 notes a severe state of depression and that the 
veteran's "dysfunctioning is likely to be long term and 
clearly requires intensive care."  In July 1990, the RO 
received a report of VA hospitalization from May to 
June 1990, reflecting admission for diagnoses of adjustment 
disorder with mixed disturbance of emotion and conduct; 
marijuana abuse; cocaine abuse; rule out dysthymic disorder; 
and narcissistic personality disorder.  During 
hospitalization the veteran responded well to treatment, and 
was able to earn and use privileges and to attend assigned 
activities.  He also managed well on an extended pass.  VA 
records also show hospitalization in July 1990 for repeat 
suicidal gestures/attempts.  Upon discharge the veteran was 
determined competent and was not considered to have any work 
limitations.

The claims file reflects receipt of Social Security 
Administration records.  A report of contact with the veteran 
dated in December 1989 indicates that he was having trouble 
paying his bills, ate only one time per day and had not done 
laundry for three months.  The veteran reported that his son 
sometimes helped him do things.  A Social Security Mental 
Residual Functional Capacity Assessment notes that the 
veteran was moderately limited in his ability to sustain an 
ordinary routine without special supervision and in the 
ability to maintain socially appropriate behavior and to 
adhere to basic standards of neatness and cleanliness.  He 
was also noted to be moderately impaired in the ability to be 
aware of normal hazards and to take appropriate precautions; 
in the ability to travel in unfamiliar places and to use 
public transportation; and to make plans independently of 
others.

In a decision dated in August 1994, the RO assigned a 100 
percent evaluation for major depression without psychotic 
features, effective back to March 4, 1989. 

The claims file contains a notation of a telephone 
conversation between the veteran and a White House volunteer, 
dated January 1, 1997, at which time the veteran indicated he 
desired aid and attendance.  In a statement dated January 22, 
1997, the DAV indicated the veteran's request for assistance 
with "a possible claim."  

In a letter dated March 5, 1997, G.Y., M.D., reported 
treatment of the veteran for psychiatric problems and 
indicated involuntary hospitalization at the Tripler Army 
Medical Center a few months earlier.  The claims file 
contains a discharge summary dated in January 1997, which 
includes note of the veteran making serious threats and 
evidencing an inability to see the "unreality" of his 
stated ideas.  The veteran appeared in family court and was 
determined not to need hospitalization at that time; he was 
accordingly discharged.

On March 7, 1997, the veteran presented for examination in 
connection with determining aid and attendance status.  The 
veteran was accompanied to the examination.  He was noted to 
be unable to care for daily personal needs due to chronic 
pain, anxiety and a lack of energy.  He was noted to require 
a cane and be unable to prepare meals for himself.  He was 
unshaven and indicated he had not done his own laundry since 
1994.  The physician noted the veteran was unable to reach 
and serve himself, was unable to do housecleaning, and needed 
assistance with meal preparation, grooming and dressing.  The 
physician concluded that the veteran required home health 
services to prevent hospitalization.  The RO received a copy 
of that examination report on March 11, 1997.

In a letter dated in April 1997, G.Y., M.D., noted treatment 
of the veteran since January 18, 1997, for major depressive 
disorder and delusional disorder.  Dr. G.Y. indicated that 
the veteran had been involuntarily committed in January 1997 
and that he was "unable to care for his personal hygiene and 
other needs, such as meal preparation, housecleaning and 
laundry, without the aid of a chore worker."

In a decision dated in June 1997, the RO established the 
veteran's entitlement to special monthly compensation based 
on the need for regular aid and attendance, effective 
March 11, 1997.  The veteran disagreed, arguing that an 
effective date of March 3, 1989, was warranted.  In a letter 
dated in July 1997, Dr. G.Y. provided an opinion that the 
veteran required aid and attendance beginning from March 
1989.  Dr. G.Y. indicated that such opinion was provided at 
the veteran's request.

Regulations governing effective dates provide that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.400, 3.401 (1999).  An exception exists under 
38 C.F.R. § 3.400(o)(2), wherein an increase in disability 
compensation may be assigned effective the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if a claim is received within one 
year of such date.

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") found that the phrase 
"otherwise, date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.; See VAOPGCPREC 12-98 
(September 23, 1998).  Thirty-eight C.F.R. § 3.401(a)(1) 
further provides that when an award of compensation based on 
an original or reopened claim is effective for a period prior 
to the date of receipt of the claim, any additional pension 
or compensation payable by reason of need for aid and 
attendance shall also be awarded for any part of the award's 
retroactive period for which entitlement to the additional 
benefit is established.  Such may also be effective the date 
of departure from hospital, institution, or domiciliary.  
38 C.F.R. § 3.401(a)(2).

In the instant case, the Board notes that Dr. G.Y. has opined 
that the veteran required aid and attendance as far back as 
March 1989.  However, Dr. G.Y. has clearly indicated that 
such opinion was offered at the veteran's request.  Moreover, 
Dr. G.Y. has not indicated that he treated or evaluated the 
veteran earlier than 1997, or that he reviewed the veteran's 
record.  In short, Dr. G.Y. has provided no supporting 
evidence for his conclusion.  See Bloom v. West, 12 Vet. App. 
185 (1999).  Accordingly, the Board finds remand is warranted 
to obtain a clarifying medical opinion as to when the 
veteran's need for aid and attendance arose based on the 
record.  See Hazan v. Gober, 10 Vet App 511 (1997).

Thus, the case is remanded for the following:

1.  The RO should provide a copy of the 
claims file to Dr. G.Y., if that 
physician is available, and request him 
to provide a statement explaining the 
basis for his conclusion that the veteran 
has required aid and attendance since 
1989.  If Dr. G.Y. is not available, the 
RO should afford the veteran an 
appropriate examination in order to 
determine the veteran's need for aid and 
attendance prior to March 1997 and to 
provide a detailed rationale for such 
determination.  The examiner should 
review the claims folder prior to 
rendering any opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the appeal with 
consideration of 38 C.F.R. §§ 3.400, 
3.401.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that any examination scheduled in accordance with 
this remand is deemed necessary to evaluate his claim, and 
that a failure without good cause to report for such an 
examination could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


